 

 

Exhibit 10.2

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

AMENDED AND RESTATED SUPPLY AGREEMENT

 

AMENDED AND RESTATED SUPPLY AGREEMENT dated as of December 3, 2004, by and
between DISCOVERY LABORATORIES, INC. (“Seller”) and LABORATORIOS DEL DR. ESTEVE,
S.A., a company organized and existing under the laws of Spain (“Buyer”).

 

WHEREAS, Seller and Buyer are parties to a Amended and Restated Sublicense and
Collaboration Agreement (the “Revised Collaboration Agreement”) dated as of the
date hereof pursuant to which Buyer and Seller have agreed to collaborate in a
product development, commercialization and marketing effort for the Licensed
Products (such term and other capitalized terms used and not otherwise defined
herein having the meanings assigned to them in the Revised Collaboration
Agreement); and

 

WHEREAS, Buyer hereby agrees to purchase one hundred percent (100%) of its
requirements of Licensed Products from Seller, and Seller hereby agrees to
supply one hundred percent (100%) of Buyer’s requirements of Licensed Products,
pursuant to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants set forth below, Seller and Buyer mutually agree as
follows:

 

ARTICLE I

DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Current Good Manufacturing Practices” or “cGMP” shall mean (i) with respect to
the United States, the good manufacturing practices required by the FDA and set
forth in the Federal Food, Drugs and Cosmetics Act or FDA regulations, policies
or guidelines in effect at a particular time for the manufacture, testing and
quality control of pharmaceutical materials and (ii) with respect to any other
country of the Licensed Territory, the standards for the manufacture and testing
of pharmaceutical materials that are imposed by any regulatory authority having
jurisdiction.

 

-1-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

“Cost of Goods” means the costs incurred (including, without limitation, costs
incurred with respect to Unrelated Third parties) for the Manufacture of
Licensed Product (including, for the avoidance of doubt, the Manufacture of any
device and related apparatus for administration thereof) for the Licensed
Territory, all direct costs, and a reasonable fully-absorbed allocation of
indirect and overhead expenses directly attributable to the Manufacture of the
Licensed Product for the Licensed Territory. Direct costs shall include, without
limitation, raw materials, equipment and labor and costs of plant operations,
and plant support services. Indirect and overhead expenses shall include,
without limitation, indirect charges incurred by or on behalf of Seller in
connection with Manufacturing process improvements, spoilage, waste, storage,
manufacturing scale up, Manufacturing site qualification, RA, QA and QC
(including testing), supply chain management, capital equipment, customs duties
or excise taxes, costs for plant operations and support services (including
utilities, maintenance, engineering, designing, redesigning, safety, human
resources, finance, and plant management) and similar activities to the extent
reasonably allocated to the Licensed Product in the Licensed Territory including
depreciation and amortization of capitalized costs of any of the foregoing;
provided, that the royalties, if any, payable by Seller to its licensor(s) shall
be deemed to not be a component of Cost of Goods. All components of Cost of
Goods shall be allocated on a basis consistent with United States GAAP and
consistent with the cost accounting policy applied by Seller to other products
that it produces and, if it does not Manufacture any other products, consistent
with the industry standard. The parties will endeavor in good faith to establish
a “standard cost” per unit for purposes of ongoing cost accounting and invoicing
purposes, which “standard cost” shall be reviewed and updated periodically as
appropriate. The parties shall reconcile the standard cost charges against the
standard cost per unit actually paid by Buyer and appropriate credit or payment
shall be made to effect such reconciliation as directed by the Steering
Committee not less than annually.

 

“Facility” means an Owned Facility or a Contract Facility (in each case as
defined in Section 3.1).

 

“First Commercial Sale” shall mean the first commercial sale by Buyer, its
Affiliates or sublicensees of any Licensed Product following final EMEA or other
regulatory approval required to market such Licensed Product commercially in the
Licensed Territory for use in humans.

 

“Licensed Product Purchase Price” shall mean, on a Licensed Product-by-Licensed
Product basis, the sum of (i) Cost of Goods together with any markup as set
forth in Section 2.2; and (ii) appropriate insurance, freight charges and, where
applicable, custom duties.

 

“Manufacture” or “Manufacturing” shall mean manufacturing, filling, processing,
testing, engineering, designing, redesigning, packaging, storing, quality
control, quality assurance, releasing, disposing, handling, shipping, and all
other activities undertaken or required to be undertaken in order to manufacture
and supply Licensed Product in its final packaging (including, without
limitation, package inserts and components reasonably necessary for sale of the
finished Licensed Product to the ultimate consumer) and related devices and
apparatus for administration thereof.

 

-2-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

“Net Sales” shall mean that sum determined by deducting from the gross amount
billed for Licensed Products by the Buyer or any of its Affiliates or
sublicensees in an arms length transaction to customers, that are Unrelated
Third Parties of the Buyer or of any of its sublicensees;

 

 

(i)

transportation charges or allowances, including freight pickup allowances, and
packaging cost, if any;

 

 

 

 

(ii)

trade, quantity or cash discounts, services allowances and independent broker’s
or agent’s commissions, if any, allowed or paid;

 

 

 

 

(iii)

credits or allowances for the Licensed Products, if any, given or made on
account of price, adjustments, returns, bad debts, off-invoice promotional
discounts, rebates, chargebacks, any and all federal, state or local, government
rebates or discounts whether in existence now or enacted at any time during the
term of this Agreement, volume reimbursements, the gross amount billed and
collected for rejected Licensed Products or Licensed Products subject to recall
or destruction (voluntarily made or requested or made by an appropriate
government agency, sub-division or department); and

 

 

 

 

(iv)

any tax, excise or other governmental charge upon or measured by the production,
sale, transportation, delivery or use of the Licensed Product;

 

 

 

 

(v)

in each case determined in accordance with generally accepted accounting
practices.

 

“Specifications” shall mean the Licensed Product specifications contained in the
registration dossier of the Licensed Product as approved by the EMEA and the
other regulatory authorities having jurisdiction in the Licensed Territory, as
the same may be amended from time to time in accordance with applicable
regulatory procedures.

 

“Transfer Price” shall mean as defined in Section 2.2.

 

“Unrelated Third Parties” shall mean Persons other than Buyer and Seller and
Affiliates and sublicensees of Buyer and Seller or any other related Persons and
shall include hospital formularies and other similar critical and therapeutic
care providers who typically purchase and administer products and therapies such
as the Licensed Products.

 

ARTICLE II

PURCHASE AND SALE OF PRODUCTS

 

Section 2.1.         Purchase and Sale; Delivery; Acceptance or Rejection.

 

(a)             Seller agrees to sell to Buyer such quantities of Licensed
Products, manufactured in conformity with cGMP and meeting the Specifications,
as Buyer may order in accordance with the terms and conditions of this
Agreement. Subject to the provisions of Section 7.2 hereof, so long as this
Agreement shall remain in effect, Buyer agrees, for itself and its Affiliates
and sublicensees, to satisfy solely through the purchase of Licensed Products
from Seller under this Agreement one hundred percent (100%) of Buyer’s and its
Affiliates’ and sublicensees’ requirements for Licensed Products.

 

-3-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

(b)             Purchase orders issued by Buyer to Seller with respect to
purchases of Licensed Products shall be subject to, and governed exclusively by,
the terms of this Agreement. Buyer agrees not to issue to Seller any purchase
order containing terms different from those set forth herein and further agrees
that no shipment of Licensed Product by Seller in accordance with a
nonconforming purchase order shall be deemed to be acceptance of any terms of
such purchase order conflicting with the terms of this Agreement except to the
extent such conflicting terms are initialed by Seller with the words “change
accepted” written thereon by Seller. Except as aforesaid, this Agreement shall
override all other conflicting terms of purchase and/or sale contained in any
purchase and/or sale document generated by Seller or Buyer.

 

(c)             Subject to paragraphs (d) and (e) below, all Licensed Product
sold to Buyer hereunder shall be delivered FCA Seller’s Facility or distribution
warehouse (Incoterms 2000). Seller shall assist Buyer in arranging
transportation in the manner specified by Buyer, in accordance with applicable
regulatory requirements, to any destinations specified in writing from time to
time by Buyer.

 

(d)             Buyer shall bear all costs and expenses relating to
transportation and delivery to Buyer’s designated distribution sites in the
Licensed Territory (including without limitation all freight charges, customs,
duties, taxes, insurance premiums and all expenses relating to validation of
temperature-controlled shipment conditions), regardless of whether Seller
delivers the Licensed Products to Buyer from Seller’s Facility or distribution
site/ warehouse whether in Europe or the United States; provided, however, that
in the event that Seller transports Licensed Products from its United States
Facility and/ or its United States distribution site/ warehouse to a European
distribution site/ warehouse or Facility, if any, then delivers such Licensed
Products to Buyer’s designated distribution sites in the Licensed Territory, the
Steering Committee shall promptly meet to establish in good faith a system
whereby Buyer does not bear any such costs in excess of those that would have
been incurred if Seller had delivered such Licensed Products directly from its
United States Facility or distribution site/ warehouse to Buyer’s designated
distribution sites in the Licensed Territory.

 

(e)             Seller shall maintain a cGMP quality control program, as
required by governmental regulations in the Licensed Territory, with respect to
the Manufacture of Licensed Products. Seller will perform appropriate testing
programs, and provide Buyer with documentation arising from such testing
programs, as may be agreed to by the parties or required by any applicable
regulatory authority. Finished Licensed Product testing for release in the
Licensed Territory or required by the EMEA for Licensed Product received by
Buyer shall be performed by Seller at its designated approved testing site and
paid for by Seller for Licensed Product shipped to Buyer. Seller shall provide
Buyer with each Licensed Product shipment with the corresponding certificate of
analysis conducted in a country of the European Union, certifying that each
delivery of Licensed Product was produced and tested in compliance with (i) the
Specifications, (ii) cGMP requirements and (iii) all applicable regulatory
documents. The parties will discuss in good faith the possibility that the
quality control for Licensed Product in the European Union (“EU-QC”) shall be
conducted by Buyer for an agreed upon fee to be paid by Seller. Should,
ultimately, Buyer not be the agreed upon party to conduct EU-QC, Seller shall
use its best commercial efforts to provide that certain equipment acquired, as
of the date hereof, by Buyer for the purposes of conducting such EU-QC shall be
purchased by such agreed upon Unrelated Third Party that shall conduct the
EU-QC.

 

-4-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

(f)             Buyer may reject any portion of any shipment of Licensed Product
which does not conform with the Specifications. In order to reject a shipment,
Buyer must (i) give notice to Seller of Buyer’s intent to reject the shipment
within thirty (30) days of receipt together with a detailed written indication
of the reasons for such possible rejection, and (ii) as promptly as reasonably
possible thereafter, but in any event within an additional thirty (30) days,
provide Seller with notice of final rejection and the full basis therefor. After
notice of intent to reject is given, Buyer shall cooperate with Seller in
determining whether rejection is necessary or justified. If such notices of
intent to reject and final rejection are not timely received, Buyer shall be
deemed to have accepted such delivery of Licensed Product and to have waived all
claims for non-conformity with the Specifications, damage, defect or shortage,
other than claims for latent defects not capable of discovery by Buyer upon
physical examination. In the event of latent defects not capable of discovery by
Buyer upon physical examination, Buyer shall inform Seller within fifteen (15)
days of discovering any such defect. Buyer shall be entitled to an offset of the
Licensed Product Purchase Price (reduced, however, by any customs or other
charges related thereto that are recoverable or avoidable by Buyer) of properly
rejected Licensed Products at the time they are ultimately rejected, provided
that if Seller disputes the rejection, refund shall be made, if at all, at the
time the dispute is finally resolved. Seller shall notify Buyer as promptly as
reasonably possible (but in any event no later than thirty (30) days after
receipt of Buyer’s final rejection notice) whether it accepts Buyer’s basis for
any rejection. In the event Seller disputes Buyer’s rejection, the parties will
select a mutually agreeable independent third party laboratory which shall
determine whether the rejected Licensed Products meet the applicable
Specifications and shall confirm or dissent from Buyer’s rejection of Licensed
Products. If the parties are unable to agree on a laboratory firm within thirty
(30) days after receipt of Buyer’s final rejection notice, the laboratory shall
be appointed by computer generation of a random number, with an even number
signifying Seller’s right to designate the laboratory and an odd number
designating Buyer’s right to designate the laboratory. If the independent tester
confirms Buyer’s rejection, Seller will pay the fees of the tester, and if the
tester dissents from Buyer’s rejection, Buyer will pay the fees.

 

(g)             Whether or not Seller accepts Buyer’s basis for rejection,
promptly on receipt of a notice of rejection, Seller shall use its commercially
reasonable efforts, at Buyer’s request, to provide replacement Licensed Product,
which shall be purchased by Buyer as provided in this Agreement as soon as
reasonably practicable.

 

(h)             Unless Seller requests the return to it of a rejected batch
within sixty (60) days of receipt of Buyer’s final notice of rejection, Buyer
shall, at Seller’s cost, destroy such batch promptly and provide Seller with
certification of such destruction. Buyer shall, upon receipt of Seller’s request
for return, promptly dispatch said batch to Seller, at Seller’s cost.

 

-5-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

(i)              No change to the Specifications shall be effective unless the
same shall be required or permitted by any regulatory agency having jurisdiction
over (i) any country in the Licensed Territory, (ii) Buyer or (iii) the Licensed
Products (and if not required, shall be agreed to in writing by Buyer and
Seller). Seller shall give Buyer advance notice of any change to the
Specifications required by a regulatory agency.

 

2.2             Transfer Pricing. Buyer shall purchase Licensed Products from
Seller at a “Transfer Price” that is determined on a Licensed
Product-by-Licensed Product basis and otherwise as follows:

 

(a)              With respect to Surfaxin® for RDS and/ or BPD, the Transfer
Price to be paid by Buyer to Seller will be the sum of the following:

 

 

(i)  

[***]% of Seller’s Cost of Goods for the subject Licensed Product supplied for
the Licensed Territory;

 

 

(ii)  

Seller’s royalty obligations due with respect to the subject Licensed Product
sold by Buyer in the Territory; and,

 

 

(iii)  

X% of Net Sales of the subject Licensed Product in the Territory (to be
determined on a country-by-country basis).

 

 

 

Provided, however, that the Transfer Price determined in accordance with this
Section 2.2(a) shall be equal to [***]% of Net Sales of the subject Licensed
Product in the Territory (to be determined on a country-by-country basis).

 

 

(b)             With respect to the Licensed Product for the treatment of ARDS,
the Transfer Price to be paid by Buyer to Seller will be the sum of the
following:

 

 

(i)  

[***]% of Seller’s Cost of Goods for the subject Licensed Product supplied for
the Licensed Territory;

 

 

(ii)  

[***]% of Seller’s royalty obligations due with respect to the subject Licensed
Product sold by Buyer in the Territory; and,

 

 

(iii)  

X% of Net Sales of the subject Licensed Product in the Territory (to be
determined on a country-by-country basis).

 

 

Provided, however, that the percentage to be determined pursuant to Section
2.2(b)(iii), above, shall be mutually determined in good faith by

 

-6-

--------------------------------------------------------------------------------

 

 

the parties (X) within 6 months of the date of completion of a Phase 3 clinical
trial for the subject Licensed Product (defined as the date when all substantive
data shall be available to the parties) and (Y) based upon a methodology that is
intended to ensure that both Buyer and Seller achieve reasonable profits with
respect to the Licensed Product; provided, however, that in no case shall the
Transfer Price be lower than [***]% or higher than [***]% of Net Sales of the
subject Licensed Product in the Territory (to be determined on a
country-by-country basis).

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

(c)             With respect to all other Licensed Products, the Transfer Price
(determined on a Licensed Product-by-Licensed Product basis) to be paid by Buyer
to Seller will be the sum of the following (provided, however, that this Section
2.2(c) shall specifically exclude any New Products, as such term is defined in
Section 2.5 of the Revised Collaboration Agreement):

 

 

(i)  

[***]% of Seller’s Cost of Goods for the subject Licensed Product supplied for
the Licensed Territory;

 

 

(ii)  

[***]% of Seller’s royalty obligations due with respect to the subject Licensed
Product sold by Buyer in the Territory; and,

 

 

(iii)  

X% of Net Sales of the subject Licensed Product in the Territory (to be
determined on a country-by-country basis).

 

 

 

Provided, however, that the percentage to be determined pursuant to Section
2.2(c)(iii), above, shall be mutually determined in good faith by the parties
(X) within 6 months of the date of completion of a Phase 3 clinical trial for
the subject Licensed Product (defined as the date when all substantive data
shall be available to the parties) and (Y) based upon a methodology that is
intended to ensure that both Buyer and Seller achieve reasonable profits with
respect to the Licensed Product; provided, however, that the parties acknowledge
that it is their mutual intent that the target Transfer Price determined
pursuant to this Section 2.2(c) shall be [***]% and, further, that in no case
shall the Transfer Price be lower than [***]% or higher than [***]% of Net Sales
of the subject Licensed Product in the Territory (to be determined on a
country-by-country basis).

 

 

For the avoidance of doubt, the parties hereby acknowledge and agree that the
Transfer Price for each Licensed Product determined in accordance with this
Section 2.2 shall be determined by the parties in good faith and shall be based
upon a mutually agreeable methodology that is intended to ensure that both Buyer
and Seller achieve reasonable profits with respect to sales thereof.

 

-7-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

2.3             Reports, Reconciliation and Audit, Transfer Price Payments.

 

(a)             Seller shall invoice Buyer on the date of each shipment of
Licensed Products delivered by Seller to Buyer, its Affiliates or sublicensees
at the Licensed Product Purchase Price. Buyer shall pay Seller’s invoices no
later than thirty (30) days following the date of the applicable invoice by
electronic funds transfer in immediately available funds to such bank account(s)
as Seller shall designate. Notification as to the date and amount of any such
electronic funds transfer shall be provided to Seller at least two (2) Business
Days prior to such transfer.

 

(b)             Reports. Buyer, within 30 days after the first day of January,
April, July, and October of each contract year, shall deliver to Seller a true
and accurate report giving such particulars on a monthly basis of each of the
Licensed Products: (i) shipped and invoiced by Seller to Buyer; (ii) invoiced by
Buyer and its Affiliates and sublicensees to Unrelated Third Parties; (iii) the
gross sales of such Licensed Products (disclosing the quantity of each of the
Licensed Products) and the calculation of Net Sales thereon; (iv) the
calculation, in accordance with Section 2.2 of this Agreement, of the Transfer
Prices thereon, in each case during the preceding 3 months under this Agreement
(each a “Contract Quarter”) as are pertinent to perform an accounting of amounts
due under this Agreement and (v) the difference between the Transfer Price and
the Licensed Product Purchase Price invoiced by Seller in the Contract Quarter
(the “Balance”). The reports referred to herein (each a “Report”) shall be
separately delineated not only with respect to the Licensed Products but also
with respect to the different countries of the Licensed Territory and shall be
in a standard format agreed by Buyer and Seller prior to the first Report
delivery. Transfer Price amounts owed by Buyer to Seller shall be calculated on
a product-by-product and country-by-country basis taking into account, in each
instance, the average of the Euro/ U.S. Dollar exchange rate for the first and
last business day of each month of the Contract Quarter as quoted in the New
York version of the Wall Street Journal.

 

(c)             Balance Payments. Balance amounts owed by Buyer to Seller under
this Section 2.3 shall be paid in U.S. Dollars and shall be free of all
withholdings of any nature whatsoever (including, without limitation,
withholding taxes, monetary transfer fees, or similar taxes and charges), and in
the event any withholding is required, Buyer shall pay the same together with
such additional amount as is required so that each such payment shall be, under
any circumstances and in any event, in the amount as set forth or referred to
herein. Balance amounts shall be payable within five (5) Business Days of
receipt by Buyer of the relevant invoice issued by Seller that shall be in
accordance with the applicable Report (as set forth in Section 2.3(b)) by
electronic funds transfer in immediately available funds to such bank account(s)
as Seller shall designate. Notification as to the date and amount of any such
electronic funds transfer shall be provided to Seller at least two (2) Business
Days prior to such transfer.

 

-8-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

(d)    Reconciliation and Audit. 

 

(i)  

Reconciliation. Within 15 days of Seller’s receipt of a Report provided by Buyer
to Seller in accordance with Section 2.3(b), Seller shall inform Buyer in
writing of Seller’s assent or non-assent with respect to the calculations
contained therein. In the event that Seller does not agree with such
calculations, it shall notify Buyer of the reasons therefor and the parties
hereby agree to promptly discuss and reconcile any material differences in the
calculation of Transfer Price amounts owed by Buyer to Seller and make
appropriate adjustment with respect thereto.

(ii)  

Audit. Each party shall keep such records as are necessary to determine
accurately the sums due under this Agreement. Such records shall be retained by
the party (in such capacity, the “Recording Party”) and, at any time during the
applicable contract year and for 3 contract years thereafter, at the prior
written request and expense of the other party, shall be made available for
inspection, review, and audit during normal business hours, by an
internationally recognized independent certified public accounting firm
appointed by such other party and reasonably acceptable to the Recording Party
for the sole purpose of verifying the Recording Party’s accounting reports and
payments made or to be made pursuant to this Agreement; provided, however, that
such audits may not be performed by either party more than once per contract
year.  The results of each inspection, if any, shall be binding on both parties
except in the event of fraud. The auditing party shall pay for such inspections,
except that in the event where the adjustment shown by such inspection is
greater than 10% of the amount incurred, then the Recording Party shall pay for
such inspection.

 

ARTICLE III

PRODUCTION OF PRODUCTS

 

Section 3.1.             Manufacturing of Licensed Products.

 

(a)             Until such time, if any, as a Seller-owned manufacturing
facility (an “Owned Facility”) is qualified for the manufacture of Licensed
Products sold to Buyer hereunder, Seller shall manufacture or have manufactured
the Licensed Products sold to Buyer hereunder at a contract manufacturing
facility (a “Contract Facility”) selected by Seller and reasonably acceptable to
Buyer. The parties hereby acknowledge and agree that it is the intent of the
Seller that as soon as it may be practicable Seller shall maintain at least one
alternate production site for Licensed Products sold to Buyer hereunder, which
alternate production site, if a Contract Facility, shall also be selected by
Seller and reasonably acceptable to Buyer. Seller may also satisfy its
obligation for an alternate manufacturing facility through a sublicensing
arrangement complying with Section 3.2.

 

-9-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

(b)             Seller shall be responsible for obtaining and maintaining all
necessary licenses, registrations, authorizations and approvals (other than such
licenses, registrations, authorizations and approvals that are required to be
obtained or made by an owner or operator of a Contract Facility) which are
necessary to manufacture, handle, store, label, package, transport and ship
Licensed Products under cGMP conditions and in accordance with other regulatory
requirements.

 

(c)             Seller shall provide Buyer with copies of any correspondence
sent from Seller to governmental entities relating to the manufacturing,
handling, storage, labeling, packaging, transportation or shipment of Licensed
Products at the time such correspondence is sent by Seller, purged of Seller
proprietary and/or confidential information and trade secrets. Seller shall
provide Buyer with copies of any comments, responses, notices or other
correspondence received by Seller from any governmental entity relating to the
foregoing matters within five (5) Business Days of receipt of such
correspondence by Seller, purged of any Seller proprietary information and/or
trade secrets.

 

(d)             Seller shall furnish to Buyer (i) a summary of any report or
correspondence issued by a governmental entity (or a third party authorized by a
governmental entity) in connection with a visit or inquiry relating to any Owned
Facility or, to the extent Seller is provided with such information, any
Contract Facility, including but not limited to, any FDA Form 483 or warning
letter and (ii) not later than ten (10) Business Days after the time Seller
provides such to a governmental entity, summaries of any and all proposed
responses or explanations relating thereto, in each case purged of trade secrets
or other confidential or proprietary information of Seller. After the filing of
a response with the appropriate governmental entity, Seller will notify Buyer of
any further oral and/or written contacts with a governmental entity (or a third
party authorized by a governmental entity) relating to the manufacturing,
handling, storage, labeling, packaging, transportation or shipment of Licensed
Products.

 

(e)             If requested in writing by Buyer, Seller shall permit Buyer to
inspect, once per year, during normal business hours, Seller’s Facilities and
manufacturing records to the extent Buyer deems it reasonably necessary to
enable Buyer to verify compliance with any statutory or regulatory requirements
to which Buyer is subject and which are applicable to the manufacture and/or
packaging of Licensed Products. Notwithstanding the foregoing, Buyer shall have
the right to inspect Seller’s Facilities and manufacturing records at any time,
in the event that there is a quality or regulatory problem with any Licensed
Product. If, as a result of any such inspection, Buyer reasonably and in good
faith concludes that Seller is not in compliance with any regulatory obligations
or requirements applicable to Buyer, Buyer shall so notify Seller in writing,
specifying such areas of noncompliance in reasonable detail and Seller shall
remedy the problems identified.

 

-10-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

(f)             Seller agrees to use all reasonable efforts to promptly rectify
or resolve any deficiencies noted by a governmental entity (or third party
authorized by a governmental entity) in a report or correspondence issued to
Seller with respect to an Owned Facility or a Contract Facility.

 

Section 3.2.             Subcontracting. It is understood and agreed that Seller
shall have the right in connection with its performance hereunder to contract
with such third parties as Seller deems advisable to manufacture Licensed
Products, provided that (i) manufacture and/or quality control by any such third
party has been authorized by the competent regulatory authorities in the
Licensed Territory, (ii) Seller shall provide Buyer with not less than fifteen
(15) Business Days’ advance notice of its intent to contract with any third
party and shall identify such third party to Buyer, (iii) Buyer may audit
Seller’s contractor’s qualifications and (iv) Seller shall remain fully liable
for its performance hereunder to the same extent as if such contractor had not
been engaged.

 

Section 3.3.             Exclusivity. On a country-by country basis, for so long
as the Revised Collaboration Agreement remains in effect with respect to any
such country in the Licensed Territory, until such time as Buyer has a fully
paid-up license in such country in accordance with the terms of the Revised
Collaboration Agreement, Seller shall supply Licensed Products only to Buyer
intended for distribution within such country.

 

Section 3.4.             Allocation of Supplied Licensed Products. In the event
of shortage or inability to timely supply the required Licensed Product, Seller
undertakes and agrees that the amounts of Licensed Products available shall be
allocated on an equitable basis according to forecasts received and that Buyer
shall not be treated less favorably than Seller, its Affiliates and other
distributors and/or sublicensees.

 

ARTICLE IV

QUANTITY FORECASTS; ORDERS

 

Section 4.1.             Forecasts. (a) In order to assist Seller in planning
its production, commencing sixty (60) days prior to the calendar month in which
the First Commercial Sale of Licensed Products takes place in any country in the
Licensed Territory, Buyer shall provide Seller with a twelve (12) month rolling
forecast of the quantities of such Licensed Product required by Buyer, by month,
for the following twelve (12) months. The first three (3) months of such
projections shall constitute a binding commitment to order the quantity of such
Licensed Product forecast for such period, provided that with respect to the
first twelve (12) months following such First Commercial Sale of Licensed
Products in any country in the Licensed Territory, only the first month’s
forecast with respect to such country shall be binding provided that the portion
of such forecast relating to such country is separately stated and is so
indicated. Projections for months four (4) through twelve (12) (or, as provided
above with respect to product launches in the Licensed Territory, months two (2)
through twelve (12)) shall be made in good faith and shall constitute Buyer’s
best estimates of future orders, but shall not be binding on Buyer. Updated
twelve (12) month forecasts will be provided at the beginning of each succeeding
calendar month for the twelve (12) month period commencing sixty (60) days
thereafter. Buyer’s forecast shall also describe anticipated regulatory
modifications to any English language version of Licensed Product labeling
proposed by Seller. Seller shall, no later than fifteen (15) Business Days after
receipt of each such forecast, notify Buyer in writing of any prospective
problems of which Seller is aware of that might prevent Seller from meeting
Buyer’s forecast order quantities or estimated delivery dates.

 

-11-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

(b)             Notwithstanding Buyer’s obligation to provide forecasts as set
forth in Section 4.1(a), Buyer hereby agrees that it shall provide Seller with
its firm purchase orders for Licensed Product in accordance with the lead-times
and batch size increments to be specified by Seller in writing as soon as
reasonably practicable but in any event before Buyer places its first order for
Licensed Products, such lead-times and batch sizes to be applicable during the
term of this Agreement unless otherwise agreed in writing by the parties;
provided, however, that Buyer shall have the right, up to the date of
manufacture, to issue binding change orders to increase or decrease such
purchase orders with the consent of Seller, which shall not be unreasonably
withheld so long as Buyer agrees to compensate Seller for any damages suffered
by Seller as a consequence of such change order (including damages attributable
to loss of allocable overhead recoupment, but excluding loss of profit),
provided that Seller shall advise Buyer before carrying out any change order of
Seller’s estimated increased cost of doing so. Buyer agrees to accept partial
shipments of Licensed Products should, for any reason, it become necessary to
ship in advance of order completion, provided that Seller shall (i) give advance
written notice to Buyer of such shipment and (ii) bear any additional cost to
Buyer of receiving Licensed Products in partial shipments. Seller shall make all
commercially reasonable efforts to comply with any revisions to purchase order
requirements consistent with the provisions of Section 4.1(a) and this Section
4.1(b). Seller, within ten (10) Business Days after the date that a purchase
order is issued to it, shall acknowledge receipt of Buyer’s order and confirm in
writing that the order can be supplied. For purposes hereof, a purchase order
will be deemed issued on the earlier of (i) the date that Seller receives the
purchase order via mail and (ii) the date of receipt of the telecopied purchase
order.

 

Section 4.2.             Purchase Order Contents. (a) Each purchase order shall
specify the quantity, concentration and container size of Licensed Product
ordered within the Specifications, and the required delivery schedule. Seller
shall use reasonable commercial efforts to deliver each shipment of Licensed
Product within five (5) days of the delivery dates specified in the delivery
schedule set forth in Buyer’s purchase order relating thereto (provided that in
no event shall any such delivery dates be less than the lead time established
pursuant to Section 4.1(b), unless otherwise consented to by Seller) using
carriers mutually agreeable to Buyer and Seller. Seller shall use commercially
reasonable efforts to accommodate “Rush” orders from Buyer.

 

-12-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

(b)             When all appropriate validation and quality control release
criteria for a particular shipment of Licensed Product have been met (the
“Release Date”), Seller shall notify Buyer in writing of the expected delivery
dates (including details of destination, date and time) to enable delivery and
receipt to be coordinated. Title and risk of loss to Licensed Products shall
pass to Buyer upon delivery of Licensed Products by Seller to the carrier.

 

Section 4.3.             Packaging. (a) Licensed Products shall be delivered to
Buyer as finished goods in final packaged and labeled form, quality controlled
in accordance with Section 2.1(e) and ready for resale to the ultimate customer
and in accordance with the packaging requirements set forth in the Marketing
Regulatory Approvals.

 

(b)             Buyer shall distribute all Licensed Products as packaged by
Seller in accordance with Section 4.3(a). In no event shall any Licensed
Products be repackaged or reconfigured by Buyer without Seller’s prior written
consent.

 

Section 4.4.             Labeling. With respect to each country in the Licensed
Territory, prior to distribution of a Licensed Product, Buyer shall provide
Seller with evidence of the regulatory approval of labeling specifications for
such Licensed Product in such country and any variations required by the
applicable regulatory agency. All such materials shall be provided to Seller
together with a proper English translation. Seller shall distribute Licensed
Products bearing only labeling supplied or approved by Buyer and in accordance
with such regulatory requirements.

 

ARTICLE V

CERTAIN OBLIGATIONS OF BUYER

 

Buyer agrees to ascertain and comply with all applicable laws and regulations
and standards of industry or professional conduct in connection with the use,
distribution or promotion of the Licensed Products, including without
limitation, those applicable to product claims, labeling, approvals,
registrations and notifications, and also to obtain Seller’s prior written
consent to all claims, labels, instructions, packaging or the like, which
consent shall not be unreasonably withheld.

 

-13-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

ARTICLE VI

REGULATORY MATTERS

Section 6.1.              Information Regarding Regulatory Approvals. Seller
shall promptly advise Buyer in matters pertaining to U.S. regulatory
requirements relating to Seller’s activities hereunder. Seller shall also
provide to Buyer reasonable advance notice of any regulatory submission
containing information or data provided by Buyer to Seller which Seller intends
to disclose to regulatory agencies under this Agreement.

 

Section 6.2.              Quality Control Program; Additional Testing Programs.
Seller shall maintain a quality control program consistent with cGMP, as
required by the FDA and/or any other governmental entity in the Licensed
Territory, with respect to Seller’s manufacture of Licensed Products hereunder.
In addition, Seller will perform such additional testing programs, and provide
Buyer with documentation arising from such testing programs, as may be agreed to
by Buyer and Seller or required by any applicable regulatory authority.

 

Section 6.3.              Retention of Samples. Seller shall retain as samples
such quantities of Licensed Products from each batch of Licensed Product as
Buyer shall reasonably request. Retained samples shall be maintained in a
suitable storage facility for one (1) year past the product’s expiration date.
All such samples shall be available for inspection and testing by Buyer at
reasonable times and upon reasonable notice.

 

Section 6.4.             Recalls. Buyer shall notify Seller promptly if any
Licensed Product is the subject of a recall, market withdrawal or correction
within the Licensed Territory (a “Recall”), and Buyer and/or its designee shall
have sole responsibility for the handling and disposition of such Recall. Buyer
and/or its designee shall bear the costs of all Recalls of Licensed Products
except to the extent that such Recall shall have been the result of Seller’s
breach of any of the warranties set forth in this Agreement and/or the Revised
Collaboration Agreement, in which case Seller will promptly reimburse Buyer to
such extent for actual, direct costs sustained as a result of the Recall. In the
event that Seller disputes Buyer’s determination that the fault is due to Seller
and/or to its agent, the parties will select a mutually agreeable outside
consulting firm which will be instructed to review the applicable information
and data and to confirm or dissent from Buyer’s determination. If the consulting
firm confirms Buyer’s determination, Seller will pay the fees of such consulting
firm. Buyer and/or its designee shall maintain records of all sales of Licensed
Products and customers sufficient to adequately administer a Recall, market
withdrawal or correction for a period of three (3) years after termination or
expiration of this Agreement. Except as required by law, Buyer and/or its
designee shall serve as the sole point of contact with the applicable
governmental entity concerning any Recall within the Licensed Territory with
respect to Licensed Products and Seller shall serve as the sole point of contact
with the FDA with respect to any Recall. In the event that Seller is required to
communicate with the FDA with respect to Recall of Licensed Products, Seller
shall within one (1) Business Day notify Buyer of such communication.

 

-14-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

ARTICLE VII

TERMINATION; RIGHTS AND OBLIGATIONS UPON

TERMINATION

 

Section 7.1.             Term.             This Agreement shall commence on the
date hereof and shall continue in effect with respect to each Licensed Product
in each country in the Licensed Territory, unless the parties mutually agree to
extend such term, for so long as the Revised Collaboration Agreement remains in
effect with respect to such Licensed Product in such country(ies).

 

Section 7.2.             Termination for Default. If either party materially
defaults in the performance of any material agreement, condition or covenant of
this Agreement and such default or noncompliance shall not have been remedied,
or steps initiated to remedy the same to the other party’s reasonable
satisfaction, within ninety (90) days (or thirty (30) days in the case of
non-payment) after receipt by the defaulting party of a notice thereof from the
other party, the party not in default may terminate this Agreement. A material
breach or default of this Agreement shall be considered as a material breach or
default under the Revised Collaboration Agreement, and Section 8.2 of the
Revised Collaboration Agreement shall apply.

 

Section 7.3             Rights and Obligations on Expiration or Termination.
Except to the extent expressly provided to the contrary, the following
provisions shall survive the termination of this Agreement: Sections 6.3 and 6.4
and Articles I and VIII through X. Any rights of Seller to payments accrued
through termination as well as obligations of the parties under firm orders for
purchase and delivery of Licensed Products at the time of such termination shall
remain in effect, except that in the case of termination under Section 7.2, the
terminating party may elect whether obligations under firm orders will remain in
effect and except that Seller will have no obligation with respect to delivery
dates more than three (3) months after termination.

 

ARTICLE VIII

WARRANTIES; REPLACEMENT OF PRODUCTS; INSURANCE

 

Section 8.1.             Warranties. Seller warrants to Buyer for itself and on
behalf of its subcontractors and agents who assume any of Seller’s obligations
hereunder that (i) when shipped to Buyer by Seller, the Licensed Products will
conform to the Specifications, as then in effect, and will not be (A)
adulterated or misbranded within the meaning of the Food, Drugs & Cosmetic Act
or (B) be an article which may not, under the provisions of the Food, Drugs &
Cosmetic Act, be introduced into interstate commerce, and (ii) any Facility used
by Seller will remain in compliance with cGMP at all times during the term of
this Agreement and (iii) Seller shall obtain and maintain all necessary permits,
registrations and licenses necessary to carry out its obligations pursuant to
this Agreement. The foregoing warranties are the only warranties made by Seller
with respect to the Licensed Products delivered hereunder, and may only be
modified or amended by a written instrument signed by a duly authorized officer
of Seller and duly authorized officer of Buyer. THE EXPRESS WARRANTIES CONTAINED
IN THIS ARTICLE 8 ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTIBILITY OR FITNESS FOR A
PARTICULAR USE.

 

-15-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

Section 8.2.             Replacement of Licensed Products. Any Licensed Products
delivered to Buyer by Seller which do not conform to the Specifications and are
properly rejected as set forth in Article 2, or which are otherwise not in
compliance with the warranties made in Section 8.1, shall be replaced, or
Buyer’s account may be credited, at Buyer’s election. The remedy of replacement
or credit shall not be available if and to the extent that such nonconformance
was caused by Buyer’s misuse, unauthorized modification, neglect, improper
testing or improper storage, including without limitation storage at
inappropriate temperatures, transportation, use beyond any dating provided, by
accident, fire or other hazard. THE EXPRESS OBLIGATIONS STATED IN THIS SECTION
8.2 AND IN SECTIONS 2.1 AND 8.3 ARE IN LIEU OF ALL OTHER LIABILITIES OR
OBLIGATIONS OF SELLER FOR DAMAGES, INCLUDING BUT NOT LIMITED TO DIRECT OR
CONSEQUENTIAL DAMAGES, ARISING OUT OF OR IN CONNECTION WITH THE DELIVERY, USE OR
PERFORMANCE OF THE PRODUCTS.

 

Section 8.3.             Insurance. Buyer and Seller shall maintain during the
term of this Agreement products liability insurance policies, covering their
respective obligations under this Agreement, issued by reputable insurance
companies under ordinary terms and conditions in the pharmaceutical industry and
will prove the existence thereof to the other party if so requested.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.1.             Entire Agreement This Agreement constitutes the entire
agreement and understanding between the parties as to the subject matter hereof.
All prior negotiations, representations, agreements, contracts, offers and
earlier understandings of whatsoever kind, whether written or oral between
Seller and Buyer in respect of the subject matter of this Agreement, are
superseded by, merged into, extinguished by and completely expressed by this
Agreement (including, without limitation, the Supply Agreement dated March 6,
2002, and the Supply Agreement dated October 26, 1999, in each case between
Buyer and Seller). No aspect, part or wording of this Agreement may be modified
except by mutual agreement between the Seller and Buyer taking the form of an
instrument in writing signed and dated by duly authorized representatives of
both Seller and Buyer. The representation and warranties made by Licensor (i.e.
Seller) and Licensee (i.e. Buyer) in the Revised Collaboration Agreement are
incorporated herein by reference, provided that no breach of such
representations and warranties shall be the basis for the termination of this
Agreement unless the Revised Collaboration Agreement is terminated
simultaneously.

 

-16-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

Section 9.2.             Notices Any notice or communication or permitted to be
given by this Agreement shall be given by post-paid, first class, registered or
certified mail or reputable courier service addressed to:

 

  In the case of Seller: Discovery Laboratories, Inc.     2600 Kelly Drive    
Warrington, Pennsylvania 18976     Attention:     David L. Lopez, Esq., CPA    
                      Senior Vice President and General                        
  Counsel         With a copy to: Dickstein Shapiro Morin & Oshinsky, LLP    
1177 Avenue of the Americas,     New York, NY 10036-2714     Attn: Ira L. Kotel,
Esq.     Facsimile: (212) 997-9880         In the case of Buyer: Laboratorios
del Dr. Esteve, S.A.     Av. Mare de Déu de Montserrat, 221     08041 Barcelona
(Spain)     Attention: Development Director     Facsimile: (34) 93 433 00 72    
    With a copy to:  JAUSAS     Av. Diagonal 407 bis, 10th Floor     08008
Barcelona (Spain)     Attention: Hector Jausas     Facsimile: (34) 93 415 20 51

          

Such addresses may be altered by notice so given. If no time limit is specified
for a notice required or permitted to be given by this Agreement, the time limit
therefor shall be ten (10) Business Days, not including the day of mailing.
Notice shall be considered made as of the date of deposit with the appropriate
Post Office or courier service.

 

Section 9.3.             Governing Law. This Agreement and its effect are
subject and shall be construed and enforced in accordance with the laws of the
State of New York, United States (without giving effect to the principles of
conflict of laws), except as to any issue which depends upon the validity, scope
or enforceability of any patent within the Patent Rights, which issue shall be
determined in accordance with the applicable patent laws of the country of such
patent.

 

-17-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

Section 9.4.             Representations regarding Authorization;
Organization; Corporate Action; No Conflicts. Each party hereto severally
represents and warrants that it is a duly organized and validly existing
corporation and/or partnership under the laws of its jurisdiction of
incorporation, and has taken all required corporate action to authorize the
execution, delivery and performance of this Agreement and the Revised
Collaboration Agreement and perform all of its obligations hereunder and
thereunder; the execution and delivery of this Agreement and the Revised
Collaboration Agreement and the consummation of the transactions contemplated
herein and therein do not violate, conflict with, or constitute a default under
its charter or similar organization document, its by-laws or the terms or
provisions of any material agreement or other instrument to which it is a party
or by which it is bound, or any order, award, judgment or decree to which it is
a party or by which it is bound; and upon execution and delivery, this Agreement
and the Revised Collaboration Agreement will constitute the legal, valid and
binding obligation of it. The persons signing on behalf of each of the parties
hereby warrant and represent that they have the authority to execute this
Agreement and the Revised Collaboration Agreement on behalf of the party for
whom they have signed.

 

Section 9.5.             Registration. Buyer shall take all reasonable and
necessary steps to register this Agreement in any country where such is required
to permit the transfer of funds and/or payment of amounts due to Seller
hereunder or is otherwise required by the government or law of such country to
effectuate or carry out this Agreement. Notwithstanding anything contained
herein but subject to Section 9.4 hereof, Buyer shall not be relieved of any of
its obligations under this Agreement by any failure to register this Agreement
in any country, and, specifically, Buyer shall not be relieved of its obligation
to make any payment due to Seller hereunder at Seller’s address specified in
Section 9.2 hereof, where such payment is blocked due to any failure to register
this Agreement.

 

Section 9.6.             Headings. As used in this Agreement, singular includes
the plural and plural includes the singular, wherever so required by the
context. The headings appearing at the beginning of the numbered Articles and
Sections hereof have been inserted for convenience only and do not constitute a
part of this Agreement.

 

Section 9.7.             Agency. Nothing herein shall be deemed to create an
agency, joint venture or partnership between the parties hereto.

 

Section 9.8             Dispute Resolution. (a) Internal Review. In the event
that a dispute, difference, claim, action, demand, request, investigation,
controversy, threat, discovery request or request for testimony or information
or other question arises pertaining to any matters which arise under, out of, in
connection with, or in relation to this Agreement (a “Dispute”) and either party
so requests in writing, prior to the initiation of any formal legal action, the
Dispute will be submitted to the Steering Committee, which will use its good
faith efforts to resolve the Dispute within ten (10) Business Days. If the
Steering Committee is unable to resolve the Dispute in such period, the Steering
Committee will refer the Dispute to the Chief Executive Officers (or equivalent
position) of Buyer and Seller. For all Disputes referred to the Chief Executive
Officers (or equivalent position), the Chief Executive Officers (or equivalent
position) shall use their good faith efforts to meet in person and to resolve
the Dispute within ten (10) Business Days after such referral.

 

-18-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

(b) Arbitration. If, pursuant to Section 9.8(a), within such ten (10) Business
Days or such other period as may be agreed upon between the parties, the dispute
remains unresolved, it shall be settled on application by either party by
arbitration conducted in the English language, in Stockholm (Sweden) in
accordance with the Rules of Arbitration of the International Chamber of
Commerce by one or more arbitrators appointed in accordance with the said rules.
The parties expressly agree to abide the award rendered. This provision shall
not prevent either party from addressing any competent court or tribunal in
order to seek interim measures.

 

(c) Costs. The parties shall bear their own costs in preparing for and
participating in the resolution of any Dispute, and the costs of mediator(s) and
arbitrator(s) shall be equally divided between the parties.

 

Section 9.9.              Force Majeure. Notwithstanding any other provisions of
this Agreement, neither of the parties hereto shall be liable in damages for any
delay or default in performing hereunder if such delay or default is caused by
conditions beyond its control including but not limited to acts of God,
governmental restrictions, wars, or insurrections, strikes, floods, work
stoppages and/or lack of materials; provided, however, that the party suffering
such delay or default shall notify the other party in writing of the reasons for
the delay or default. If such reasons for delay or default continuous exist for
six (6) months, this Agreement may be terminated by either party.

 

Section 9.10.             Assignment. Except as otherwise set forth in Sections
2.1 and 2.3 of the Revised Collaboration Agreement with respect to Buyer’s right
to grant sublicenses and appoint co-marketers and/or co-promoters, neither party
hereto may assign or transfer this Agreement or any rights or obligations
hereunder without the prior written consent of the other, except that a party
may make such an assignment without the other party’s consent to Affiliates or
to a successor to substantially all of the business of such party, whether in a
merger, sale of stock, sale of assets or other transaction. Any permitted
successor or assignee of rights and/or obligations hereunder shall, in a writing
to the other party, expressly assume performance of such rights and/or
obligations. Any permitted assignment shall be binding on the successors of the
assigning party. Any assignment or attempted assignment by either party in
violation of the terms of this Section 9.10 shall be null and void and of no
legal effect.

 

Section 9.11.             Successors and Assigns. Subject to Section 9.10, this
Agreement shall be binding upon and inure to the benefit of the permitted
successors or permitted assigns of Seller and Buyer respectively.

 

Section 9.12.             Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

-19-

--------------------------------------------------------------------------------

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

ARTICLE X

BASIS OF BARGAIN

 

 

EACH PARTY RECOGNIZES AND AGREES THAT THE WARRANTY DISCLAIMERS AND LIABILITY AND
REMEDY LIMITATIONS IN THIS AGREEMENT ARE MATERIAL, BARGAINED FOR BASES OF THIS
AGREEMENT AND THAT THEY HAVE BEEN TAKEN INTO ACCOUNT AND REFLECTED IN
DETERMINING THE CONSIDERATION TO BE GIVEN BY EACH PARTY UNDER THIS AGREEMENT AND
IN THE DECISION BY EACH PARTY TO ENTER INTO THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first written above.

 

 

 

DISCOVERY LABORATORIES, INC.

 

 

 By:   

/s/ Robert J. Capetola  

 

 

 

Name: Robert J. Capetola, Ph.D.

Title: President and Chief Executive Officer

 

 

 

LABORATORIOS DEL DR. ESTEVE, S.A.

 

 

  By:   

/s/ Antonio Esteve

 

 

 

Name:

Title:

 

-20-